Exhibit 10.5
Escrow Agreement


This Escrow Agreement is made as of June 26, 2008, among Max Engineering LLC, a
Texas limited liability company (“Purchaser”), Lincoln Wind, LLC, a Nebraska
limited liability company (“Seller”), William L. Raftery, an individual and
former owner of the Seller (“Raftery”), and James Watts, CPA (the “Escrow
Agent”).


Purchaser and Seller are parties to a certain Asset Purchase Agreement dated
June 25, 2008 (the “Agreement”).  The parties hereto are executing and
delivering this Escrow Agreement pursuant to Paragraph 4.9(x) of the Agreement,
and accordingly, all definitions used in the Agreement are hereby incorporated
herein by this reference.  The parties desire the Escrow Agent to hold and
dispose of the Escrow Fund (as defined herein), and the Escrow Agent is willing
to do so on the terms and conditions herein.


The parties make this Escrow Agreement to ensure the payment in full of all
penalties, fees, and interest incurred by Lincoln Wind, LLC, for delinquent
payroll taxes (the “Tax Liability”).  Raftery agrees to satisfy the Tax
Liability in full as soon as practicable following the closing contemplated by
the Agreement.  All parties agree and acknowledge that neither Purchaser, nor
Seller, nor Seller’s sole owner, Matthew Cumberworth, has or will incur any
responsibility for the Tax Liability.


Purchaser shall deliver the sum of $43,000.00 (the “Escrow Fund”) to the Escrow
Agent, on the condition that when the Tax Liability is satisfied in full and
receipt for payment of the Tax Liability is given to the Escrow Agent, the
Escrow Fund shall be released to Raftery.


Dated June 26, 2008.
 
 
 
 

Lincoln Wind, LLC     Max Engineering LLC                                
/s/ MATTHEW CUMBERWORTH   
   
/s/ ANDREW HIDALGO
 
NameMatthew Cumberworth, Manager
   
Andrew Hidalgo, Director
 
 
   
 
 

 

      Escrow Agent            
/s/WILLIAM L. RAFFERTY 
   
/s/ JAMES WATTS
 
William L. Raftery
   
James Watts, CPA
 
 
   
 
 



 